Case 8:20-cv-00729-DOC-DFM Document 20 Filed 06/16/20 Page 1 of 6 Page ID #:66




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-00729-DOC-DFM Document 20 Filed 06/16/20 Page 2 of 6 Page ID #:67




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-00729-DOC-DFM Document 20 Filed 06/16/20 Page 3 of 6 Page ID #:68




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-00729-DOC-DFM Document 20 Filed 06/16/20 Page 4 of 6 Page ID #:69




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-00729-DOC-DFM Document 20 Filed 06/16/20 Page 5 of 6 Page ID #:70




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-00729-DOC-DFM Document 20 Filed 06/16/20 Page 6 of 6 Page ID #:71




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
